Pound., C.,
concurring.
I do not think the constitutional provision with reference to trial by jury has any bearing upon the question involved in this case. The same provision is to be found in the constitution of the United States and in the constitutions of the several states. Notwithstanding these provisions and the jealousy with which the right of trial by jury is guarded by the federal courts, those courts and most of the state courts uphold the distinction between an agreement to arbitrate the whole matter in dispute and an agreement for arbitration of the amount of loss or damage only, as made in the case of Scott v. Avery. Were the question a new one, I do not believe this court would take the stand to which it is now committed. But every court, in the course of time, develops some peculiar doctrines with respect to which it differs from others of coordinate jurisdiction. Where these peculiar doctrines work no harm, certainty and consistency are no less im*589portant than agreement with other courts. The rule in question has been announced so many times that it may be said to have entered into the contracts in force in this state, and is commonly understood by all persons to govern the agreements which they make. It is by no means a bad rule and I see no reason to believe that it operates unjustly.
I am therefore of opinion that the rule ought to be adhered to, and that the judgment should be affirmed.
Note. — Agreements to Arbitrate — Contracts—Pending Actions. Agreements to arbitrate embodied in contracts or made with, reference to pending actions, are favored by courts, when they do not — and this is the vital question — strike at the courts’ jurisdiction. Union P. R. Co. v. Anderson, 11 Colo., 293, 18 Pac. Rep., 24; Bailey v. District of Columbia, 9 App. Cas. [D. C.], 360; Masterson v. Masterson, 22 Ky. L. Rep., 1193, 60 S. W. Rep., 301; Hood v. Hartshorn, 100 Mass., 117, 1 Am. Rep., 89; Anderson v. Meislahn, 12 Daly [N. Y.], 149; Singerly v. Johnson, 3 Wkly. Notes Cas. [Pa.], 541; Knoche v. Chicago, M. & St. P. R. Co., 34 Fed. Rep., 471, 472. The opinion in this last ease was by Thayer, J.' (orally): A clause in a contract agreeing generally to submit all of the questions that might arise under the contract to arbitration, is void; the same being against public policy, because the effect is to oust the jurisdiction of the courts. Nevertheless, it is competent for parties to stipulate in a contract that the value .of property contracted to be sold or delivered shall be ascertained or fixed by arbitrators chosen for the purpose. Such special stipulations in contracts, relating to the manner in which the value of things forming the subject-matter of the contract shall be ascertained, are valid. In the latter class of cases, parties can not ignore the stipulation and sue on the contract; they must at least make an effort to have the value of the thing ascertained according to the stipulations in the agreement, before, suit can be maintained. — W. F. B.